Exhibit 10.1

OFFICE SUBLEASE

 

LANDLORD:      FISERV SOLUTIONS, LLC TENANT:      OOMA, INC. PREMISES:     

Approximately 33,407 rentable square feet

Located on the 2nd floor of

525 Almanor Avenue

Sunnyvale, California

(as further described in this Office Sublease)



--------------------------------------------------------------------------------

OFFICE SUBLEASE

This OFFICE SUBLEASE (hereinafter called the “Lease”), is entered into as of the
12 day of September, 2017, by and between FISERV SOLUTIONS, LLC, a Wisconsin
limited liability company (“Landlord”) and OOMA, INC, a Delaware corporation
(“Tenant”).

W I T N E S S E T H :

WHEREAS, pursuant to a certain Lease dated as of July 20, 2012, a copy of which
(with financial terms redacted, at Landlord’s option) is attached hereto as
Exhibit A (the “Prime Lease”), Landlord leases from Menrock 525 Subsidiary LLC
(“Prime Landlord”) certain premises consisting of approximately 45,501 rentable
square feet (the “Landlord Space”) within an office building located at 525
Almanor Avenue, Sunnyvale, California (the “Building”), which Building is
located on certain land as more particularly described in the Prime Lease (the
“Land”). The Building and Land, together with all of Landlord’s right, title and
interest in and to all other improvements located on, and all easements and real
property interests appurtenant to, the Building and Land are hereinafter
collectively called the “Property”; and

WHEREAS, Tenant wishes to sublease from Landlord, and Landlord wishes to
sublease to Tenant, a portion of the Landlord Space consisting of approximately
33,407 rentable square feet located on the second floor of the Building, as
shown on Exhibit B attached hereto (the “Premises”) subject to the terms and
conditions hereinafter set forth; and

NOW, THEREFORE, for and in consideration of the performance by the parties
hereto of their respective obligations set forth herein, and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows.

1. DEMISE AND PREMISES: Landlord subleases to Tenant, and Tenant rents from
Landlord, the Premises. Except as expressly provided in this Lease to the
contrary, Tenant hereby agrees to accept possession of and lease the Premises in
their present condition (to-wit, “as is, where is, with all faults”) and
acknowledges that Landlord has no obligation to perform or pay for any
alteration or improvements to the Premises, and further acknowledges that
Landlord has made absolutely no representations or warranties of any kind
relating to this Lease, the Prime Lease or the Premises, the Building, the Land,
the Property or any portion thereof. Tenant shall use the Premises subject to
the terms and conditions of this Lease or pursuant to other written terms and
conditions acceptable to Landlord, in Landlord’s sole and absolute discretion.
Notwithstanding anything contained herein to the contrary, Landlord shall
deliver the Premises to Tenant in good working condition. The Premises shall
also include the UPS Room located on the first floor of the Landlord Space.
Tenant shall have access to said UPS Room to the extent reasonably necessary to
operate, maintain, repair and replace the equipment located therein.

2. TERM: This Lease shall be for a term (the “Term”) of twenty-five (25) months
commencing as of November 1, 2017 (the “Commencement Date”) and ending at 11:59
pm CST on November 30, 2019 (the “Termination Date”), unless extended or
otherwise terminated pursuant to the terms of this Lease. If the Commencement
Date and/or Termination Date are other than the first and last days of a
calendar month, “Rent” (as defined herein) for such month(s) shall be prorated
based on the number of days in such month included within the Term. Upon
obtaining Prime Landlord’s prior written consent and upon reasonable prior
notice to Landlord, Tenant may access the Premises no more than two (2) weeks
prior to the Commencement Date without any obligation to pay Rent for purposes
of wiring, AV/IT/telephone and other related set up for Tenant’s occupancy of
the Premises; provided, however, during said 2-week early access period, Tenant
shall (i) coordinate said installation with Landlord’s move-out schedule, and
(ii) comply with and be subject to the provisions of Sections 12 and 13 below.
Upon reasonable advanced notice to Landlord, Tenant shall have reasonable access
to the Premises from time to time prior to such 2-week period to perform
measurements. Notwithstanding anything contained herein to the contrary, in the
event Landlord does not deliver the Premises to Tenant by the Commencement Date,
Tenant shall not be liable for Rent until such time as Landlord delivers
possession of the Premises to Tenant and the dates (other than the Termination
Date) in the Rent schedule in Section 3 below shall be delayed day for day for
each day after the Commencement Date until possession of the Premises is
delivered to Tenant. Notwithstanding anything contained herein to the contrary,
if Landlord fails to deliver possession of the Premises after November 1, 2017,
Tenant shall be entitled to one (1) day’s abatement of Basic Rent for each day
that possession of the Premises is not

 

2



--------------------------------------------------------------------------------

delivered to Tenant after November 1, 2017, and if Landlord fails to deliver
possession of the Premises after November 6, 2017, said rent abatement shall
increase to the lesser of (x) two (2) day’s abatement of Basic Rent for each day
that possession of the Premises is not delivered to Tenant after November 6,
2017 or (y) one full calendar month of Basic Rent.

3. BASIC RENT: Tenant agrees to pay to Landlord, or Landlord’s agent, without
notice, demand or billing, basic rent (“Basic Rent”) for the entire Term, at the
following annual rate(s) per rentable square foot included in the Premises and
in the following equal monthly installments, in advance, commencing on the
Commencement Date and continuing on the first day of each calendar month
thereafter during the Term, in lawful money of the United States, without
deduction or offset of any kind, to Landlord at the address set forth herein for
notices or such other place as Landlord may from time to time designate in
writing:

 

Period

   Annual Basic
Rent      Monthly
Installment  

11/1/2017—01/31/2018

   $ 0.00      $ 0.00  

2/1/2018—10/31/2018

     N/A      $ 58,462.25  

11/1/2018—10/31/2019

   $ 722,593.41      $ 60,216.12  

11/1/2019—11/30/2019

     N/A      $ 62,022.60  

Tenant agrees to pay to Landlord the monthly installment of Basic Rent of
$58,462.25 for the fourth full month of the Term at or prior to the time of
Tenant’s execution of this Lease.

4. ADDITIONAL RENT.

(a) In addition to paying the Basic Rent specified in Section (3) hereof, Tenant
shall pay, as “Additional Rent”, all other amounts due from Tenant to Landlord
under this Lease. Additional Rent shall be due and payable in the same manner,
time and place as the next installment of Basic Rent, without notice, demand or
any set-off or deduction whatsoever, except as may be expressly provided to the
contrary in this Lease. Collectively the Additional Rent and Basic Rent and any
other sums payable by Tenant hereunder are referred to herein as “Rent”.
Tenant’s covenant to pay Rent shall be independent of every other covenant in
this Lease. Without limitation of the other obligations of Tenant which shall
survive the expiration of the Term or termination of this Lease, the obligations
of Tenant to pay the Additional Rent provided in this Section (4) shall survive
the expiration of the Term or termination of this Lease.

(b) Commencing on the Commencement Date and continuing throughout the Term,
Tenant shall pay, as Additional Rent to Landlord, Tenant’s proportionate share
of Property Operating Expenses (as defined in Section 13.12(d) of the Prime
Lease) incurred by Landlord pursuant to Section 3.2(a) of the Prime Lease.
Payment of such Additional Rent shall be made by whichever method (or
combination of methods) is (are) from time to time designated by Prime Landlord
for payment by Landlord under Section 3.2(a) of the Prime Lease. For purposes of
this Lease, Tenant’s proportionate share shall be 73.42%.

5. PERMITTED USE AND RESTRICTIONS ON USE: The Premises shall be used only for
general office, engineering, research and development, testing, design, sales,
training, and administrative support, to the extent, in all cases, in compliance
with all Laws and Restrictions (as such terms are defined in the Prime Lease)
(herein called the “Permitted Use”) and for no other purposes whatsoever,
without both Landlord’s and Prime Landlord’s prior written consent. Tenant shall
not do or permit anything to be done in or about the Premises which in any way
will unreasonably obstruct or interfere with the rights of any other tenants or
occupants of the Building, or injure or annoy them, or use or allow the Premises
to be used for any improper, immoral, unlawful or objectionable purpose, injure
or tend to injure the reputation of the Building or any part thereof, or cause
any lines to form in the common areas of the Building. Tenant shall not cause,
commit, maintain or permit any nuisance or any waste in, on or about the
Premises.

 

3



--------------------------------------------------------------------------------

6. COMMON AREAS: Subject to the Rules (as such term is defined in the following
Section), Tenant and its employees, customers and invitees shall have the
reasonable nonexclusive right to use (in common with Landlord, Prime Landlord
and the other tenants, subtenants and occupants of the Building and their
respective employees, customers and invitees, and all others to whom Landlord or
Prime Landlord has or may hereafter grant rights to use the same) all areas in
the Building and the Property not reserved for the exclusive use of Prime
Landlord, Landlord, Tenant or any other tenant, including, without limitation,
plazas, walkways, private roadways, loading docks, parking areas, landscaped
areas, and the areas devoted to corridors, fire vestibules, stairways, elevator
foyers, lobbies, electric and telephone closets, rest rooms, mechanical rooms
and other similar facilities for the benefit of all tenants (or invitees) or
servicing the Building as a whole (collectively, the “Common Areas”).

The Premises are, Tenant acknowledges, a part of the Building and the Property
and subject to all reserved rights described in the Prime Lease, including,
without limitation, the rights, if any, of Prime Landlord. Landlord hereby
reserves the right at any time and from time to time to reduce, increase,
enclose or otherwise change the size, number, location, layout and nature of the
Common Areas provided that Tenant’s rights to use the Common Areas are not
materially reduced. Tenant shall not at any time unreasonably interfere with the
rights of Prime Landlord, Landlord, other tenants or their respective employees,
agents, officers and invitees, to use any part of the Property and/or Common
Areas.

7. COMPLIANCE WITH LAWS AND RULES: Tenant shall not use the Premises or permit
anything to be done in or about the Premises or the Property which will in any
way conflict with any law, statute, ordinance or governmental rule or regulation
now in force or hereafter enacted or promulgated. Tenant shall not do or permit
anything to be done on or about the Premises or the Property, or bring or keep
anything therein which will in any way increase the cost of any insurance now or
hereafter carried on the Building or any of its or their contents, or that will
invalidate any such insurance or grant the insurer a defense thereon. Except as
otherwise provided herein, Tenant shall at its sole cost and expense promptly
comply with all laws, orders, statutes, ordinances and governmental rules,
regulations or requirements now or hereafter in force, and with the requirements
of any duly constituted public authority having jurisdiction over the Premises,
the local Board of Fire Underwriters or any similar body now or hereafter
constituted relating to or affecting the use or occupancy of the Premises.

Tenant shall also comply with any and all reasonable rules and regulations as
may from time to time be made or established by Prime Landlord and/or Landlord
to govern the use, occupancy and operation of the Property or any portion
thereof (collectively, “Rules”). Neither Landlord nor Prime Landlord shall be
liable to Tenant for violation of any Rules by, or for Landlord’s or Prime
Landlord’s failure to enforce the same against, any other tenant, subtenant or
occupant, or its or their agents, employees, invitees or licensees, nor shall
any such violation or failure constitute, or be treated as contributing to, an
eviction, actual or constructive, or affect Tenant’s covenants and obligations
hereunder, or allow Tenant to reduce, abate or offset the payment of any Rent or
other sum under this Lease. In the event of a conflict between the Rules and
this Lease, the provisions of this Lease shall control.

8. PRIME LANDLORD UTILITY AND SERVICE OBLIGATIONS: Pursuant to the terms and
conditions of the Prime Lease, Prime Landlord is obligated, at all times during
the Term of this Lease, to provide for the Building and Premises certain
services, utilities, maintenance and repairs, if any, as described in Article 5
of the Prime Lease and Landlord shall have no responsibility for providing such
items nor for providing any other services, utilities or maintenance and
repairs, except as expressly provided herein to the contrary; provided, however,
that Landlord shall use commercially reasonable efforts to cause Prime Landlord
to provide all such services, utilities, maintenance and repairs.
Notwithstanding the foregoing, Landlord shall install an electric current meter
in the Landlord Space to measure the amount of electric current consumed by
Tenant on the Premises, and the cost of installing such meter shall be paid for
by Landlord. Landlord will periodically conduct a reading of the meter to
determine the amount of electricity consumed by Tenant on the Premises. Landlord
will bill Tenant for its electricity useage based upon such periodic meter
reading, which Tenant shall pay within thirty (30) days after receiving said
bill.

Except as provided in the Prime Lease, neither Prime Landlord nor Landlord shall
be liable for, and Tenant shall not be entitled to any abatement or reduction of
rental by reason of Prime Landlord’s failure to furnish any of the foregoing
when such failure is caused by accident, breakage, repairs, strikes, lockouts or
other labor disputes of any character, or by any other similar or dissimilar
cause beyond the reasonable control of Prime Landlord. Neither Prime Landlord
nor Landlord shall be liable under any circumstances for loss of or injury to
property or person, however occurring, through or in connection with or
incidental to the furnishing of or a failure to furnish any of the foregoing,
including documents, files or other property damaged, destroyed or lost through
acts or omissions of the personnel performing janitorial or cleaning services.
All overtime or additional services, other than those which Prime Landlord may
otherwise provide, which are provided to Tenant by Prime Landlord directly (or
through Landlord), shall be paid for by Tenant to Prime Landlord (or Landlord,
if Prime Landlord charges Landlord)

 

4



--------------------------------------------------------------------------------

at the standard rates charged to other tenants of the Building provided such
services are provided to other tenants. If such services are not provided to
other tenants of the Building, Tenant shall pay Prime Landlord (or Landlord, if
Prime Landlord charges Landlord) for such services at rates established by Prime
Landlord from time to time.

Tenant agrees at all times to cooperate fully with Prime Landlord and Landlord
and to abide by all reasonable rules and regulations which Prime Landlord or
Landlord may prescribe in connection with the provision, maintenance and/or
operation of all heating, ventilating, air conditioning and other systems,
utilities and/or services. Tenant will not, without the prior written consent of
Landlord and Prime Landlord, use any apparatus or device in the Premises which
will in any way increase the amount of heat, air conditioning or water usually
furnished or supplied for use of the Premises; nor shall Tenant connect with
electric current, except through existing electrical outlets in the Premises, or
water pipes or air pipes (if any there be), any apparatus or device for the
purposes of using electrical current or water or air beyond a reasonable amount.
If Tenant shall require heat, air conditioning or water in excess of that
usually furnished or supplied for use of the Premises as general office space,
then Tenant shall first procure the written consent of Landlord and Prime
Landlord to the use thereof.

9. REPAIRS:

(a) Landlord shall have no liability for completing any maintenance or repairs
to the Premises, or the Common Areas, except as expressly provided to the
contrary in this Lease. Notwithstanding anything to the contrary contained
herein, Landlord shall not be obligated to perform any repairs which are Prime
Landlord’s obligations under the Prime Lease or are required by reason of acts,
omissions or negligence of Prime Landlord or Tenant, or the agents, employees,
contractors, invitees or licensees of Prime Landlord or Tenant.

(b) Except with respect to maintenance that is Prime Landlord’s responsibility
pursuant to the Prime Lease, Tenant shall, at its sole cost and expense,
continuously keep and maintain in good order, condition and repair the Premises
and every part thereof, including but not limited to those Building systems or
components thereof which exclusively serve the Premises. Tenant shall, at its
sole cost and expense, repair all damage to the Premises, the Building, the
Common Areas or the Property caused by the activities of Tenant, its employees,
invitees or contractors promptly following written notice from Landlord or Prime
Landlord to so repair such damages, subject to the waiver of subrogation set
forth in Section 12 below. If Tenant fails to comply with any term or condition
of this Section (9) beyond any applicable notice and cure period, either Prime
Landlord or Landlord may, but need not, make such repairs and replacements or
otherwise correct or cure such failure, and Tenant shall pay Prime Landlord or
Landlord (as the case may be) the cost thereof, plus 10% of the cost thereof to
reimburse it for all overhead, general conditions, fees and other costs or
expenses arising from its involvement with such repairs, replacements,
correction or cure forthwith upon being billed therefor. Prime Landlord and/or
Landlord may, but shall not be required to, enter the Premises at all reasonable
times upon reasonable notice (except in an emergency when no notice shall be
required) to make such repairs, alterations, improvements and additions to the
Premises or to the Building or to any equipment located in the Building as Prime
Landlord or Landlord (as the case may be) shall deem necessary or appropriate,
or as Prime Landlord or Landlord (as the case may be) may be required to do by
governmental authority or court order or decree. Tenant shall not be obligated
to perform any repairs which are Prime Landlord’s obligations under the Prime
Lease, are required by reason of the willful acts or gross negligence of
Landlord, or the agents employees, invitees or licensees of Landlord.

10. ASSIGNMENT; SUBLEASE:

(a) Tenant shall not assign, pledge, mortgage or otherwise transfer or encumber
the Premises or this Lease, or sublease any part or all of the Premises or this
Lease, or grant concessions or licenses to conduct operations on the Premises,
in every case without Landlord’s and Prime Landlord’s prior written consent,
which consent may be withheld by Landlord in Landlord’s reasonable discretion
and which consent may be withheld by Prime Landlord to the extent permitted by
the Prime Lease. Tenant shall not permit any transfer of its interest in the
Premises or this Lease by operation of law, including as result of corporate
reorganization, consolidation or merger and further including assignments and
subleases of its interest in the Premises or this Lease to its parent
corporation or entity, subsidiaries or subsidiaries of its parent corporation or
entity. Notwithstanding Landlord’s and/or Prime Landlord’s consent to any of the
foregoing, Tenant shall remain primarily liable to Landlord for the payment of
rental then due and thereafter to become due and the performance of all other
obligations of Tenant hereunder for the balance of the term hereof. Tenant
agrees, that upon making any permitted assignment or subletting under this
Lease, Tenant shall promptly furnish Landlord with an executed counterpart of
the instrument of assignment or subletting. As a condition of any assignment or
subletting, the assignee or subtenant shall agree in writing satisfactory to
Prime Landlord, Landlord and their counsel, to assume, to be bound by, and to
perform the obligations of this Lease to be performed by Tenant which relate to
the space being assigned to or subleased.

 

5



--------------------------------------------------------------------------------

Landlord’s and/or Prime Landlord’s consent to any of the foregoing shall not
release or waive the prohibition against them thereafter or constitute a consent
to any other assignment, pledge, mortgage, encumbrance, transfer or sublease. If
this Lease be assigned or transferred, or if the Premises or any part thereof be
subleased or occupied by anybody other than Tenant, whether with or without
Landlord’s and/or Prime Landlord’s consent, Landlord may collect from the
assignee, sublessee or occupant, any rental or other charges payable by Tenant
under this Lease, and apply the amount collected to the rental and other charges
herein reserved, but such collection by Landlord shall not be deemed an
acceptance of the assignee, sublessee or occupant as a tenant, nor a consent to
such assignment or sublease or occupancy, nor a release of Tenant from the
performance by Tenant of Tenant’s obligations under this Lease.

(b) If Tenant is a corporation, limited liability company, partnership or other
entity, any transaction or series of transactions (including, without
limitation, any dissolution, merger, consolidation or other reorganization of
Tenant, or any issuance, sale, gift, transfer or redemption of any stock or
other ownership interest of Tenant, whether voluntary, involuntary or by
operation of law, or any combination of any of the foregoing transactions)
resulting in the transfer of control of Tenant, shall be deemed to be a
voluntary assignment of this Lease by Tenant subject to the provisions of this
Section (10). The term “control” as used in this Section (10)(b) means the power
to directly or indirectly direct or cause the direction of the management or
policies of Tenant.

(c) In the event of any such assignment, pledge, mortgage or other transfer or
encumbrance of the Premises or this Lease, or sublease of any part or all of the
Premises or this Lease, or grant of concession or license to conduct operations
on the Premises, Tenant shall pay to Landlord, as Additional Rent, fifty percent
(50%) of all assignment consideration or excess rentals (as such terms are
defined in Section 7.5 of the Prime Lease) to be paid to Tenant or to any other
on Tenant’s behalf or for Tenant’s benefit for such assignment or subletting.

(d) Notwithstanding anything to the contrary contained in this Lease, Tenant
shall have the right, without Landlord’s consent, but upon ten (10) days’ prior
notice to Landlord, to sublet all or part of the Premises, assign all or any
part of this Lease, to any Permitted Transferee (as defined in Section 7.2(b) of
the Prime Lease); provided, however, (i) Ooma, Inc. remains liable for all of
Tenant’s obligations under this Lease, (ii) the tangible net worth of the
assignee or subtenant is not less than the tangible net worth of Tenant as of
the effective date of this Lease, and (iii) such sublet or assignment shall be
subject to obtaining Prime Landlord’s consent as may be required under the Prime
Lease.

11. DIRECTORY AND SIGNS: If permitted by Prime Landlord, Tenant, at its sole
cost and expense, shall be entitled to have its name shown upon a directory
board inside the Building and an existing street monument sign on the Property
in accordance with Section 4.6 of the Prime Lease, but the design and style of
such signage, and the location of such signage and allocation of the space
thereon among the tenants and occupants of the Building shall be determined by
Prime Landlord, in its sole discretion. Landlord will reimburse Tenant up to
$75.00 for said directory sign. Tenant shall not, without Landlord’s and Prime
Landlord’s prior written consent in each case first had and obtained, install,
affix or use: (a) any signs, lettering or advertising media of any kind
whatsoever, blinds, shades, curtains, draperies or similar items on the exterior
of the Premises, in any window of the Premises, or in the interior of the
Premises in such a manner as shall be visible from outside the Premises; or
(b) any awnings, radio or television antennae or any other object or equipment
of any nature whatsoever on the exterior of the Premises. No name, symbol, mark,
design or insignia adopted by Prime Landlord or Landlord for use in connection
with the Building shall be used by Tenant in the conduct of the business in the
Premises or elsewhere, without the prior written consent of Prime Landlord or
Landlord, as applicable. Tenant shall not refer to the Building by any name
other than that designated by Prime Landlord from time to time, and Tenant shall
use such designated name for the business address of the Tenant but for no other
purpose. All rights to and use of the Roof Communications Equipment Area (as
defined in Section 4.13(b) are reserved to Landlord.

12. INSURANCE AND WAIVER OF SUBROGATION: Tenant shall purchase at its own
expense and keep in force during this Lease the insurance policies set forth in
Section 9.1 of the Prime Lease. Said policies shall: (a) name Prime Landlord,
Landlord and any party holding an interest to which this Lease may be
subordinated as additional insureds; (b) be issued by an insurance company with
a Best rating of A-VIII or better and otherwise reasonably acceptable to
Landlord and licensed to do business in California; (c) provide that said
insurance shall not be cancelled or materially modified unless the insurer
endeavors to give thirty (30) days’ prior written notice to Landlord;
(d) provide coverage on an occurrence basis; (e) provide coverage for the
indemnity obligations of Tenant under this Lease; (f) contain a severability of
insured parties provision and a cross liability endorsement; (g) be primary, not
contributing with, and not in excess of, coverage which Landlord may carry;
(h) include a hostile fire endorsement; and (i) otherwise be in such form and
include such coverages as Landlord may reasonably require. Said policy or
policies or, at Landlord’s option, Certificate of Insurance on the so-called
“ACCORD” Form 27 evidencing said policies, shall be delivered to Landlord by
Tenant upon commencement of the Lease and renewals thereof shall be delivered at
least thirty (30) days prior to the expiration of said insurance.

 

6



--------------------------------------------------------------------------------

To the extent permitted by law, and without affecting the coverage provided by
insurance required to be maintained hereunder, Landlord and Tenant each waive
any right to recover against the other, or in the case of Tenant against Prime
Landlord, for: (a) damages for injury to or death of persons; (b) damages to
property; (c) damages to the Premises or any part thereof; or (d) claims arising
by reason of the foregoing, to the extent such damages and claims are insured
against or required to be insured against by Landlord or Tenant under this
Lease. This provision is intended to waive, fully, and for the benefit of each
party, any rights and/or claims which might give rise to a right of subrogation
by any insurance carrier. To coverage obtained by each party pursuant to this
Lease shall include, without limitation, a waiver of subrogation by the carrier
which conforms to the provisions of this paragraph

13. NONLIABILITY AND INDEMNIFICATION OF LANDLORD AND PRIME LANDLORD:

(a) Except for the gross negligence or willful misconduct of Landlord, or as
otherwise provided in the Prime Lease with respect to Prime Landlord or their
agents, neither Prime Landlord nor Landlord shall be liable to Tenant, and
Tenant hereby waives all claims against Landlord and Prime Landlord, for any
injury or damage to any person or property in or about the Premises, the
Building or the Property by or from any cause whatsoever, including, without
limiting the generality of the foregoing, those caused by (a) defects (latent or
otherwise) in the Premises, the Building or the Property containing the same,
(b) snow, ice or water leakage of any character from the roof, walls, basement
or other portion of the Premises, the Building or the Property, (c) gas, fire,
oil, electricity or any cause whatsoever in, on or about the Premises, the
Building or the Property, or (d) the acts or negligence of the other or other
tenants or occupants of the Premises, the Building or the Property. To the
extent Landlord is entitled to any rent abatement under the Prime Lease after
the date of this Lease with respect to any condition affecting the Premises,
Tenant shall also be entitled to prorata rent abatement under this Lease.

(b) Except for the gross negligence or willful misconduct of Landlord, or as
otherwise provided in the Prime Lease with respect to Prime Landlord or their
agents, Tenant shall indemnify and hold Landlord and Prime Landlord, and their
partners, directors, officers, employees and agents harmless from, and defend
Landlord and Prime Landlord against any and all claims, obligations, damages,
losses, expenses, costs or liability suffered or incurred by any such party
arising from or relating to any failure or default on the part of Tenant with
respect to any term, condition, representation or warranty under this Lease; or
arising from or relating to any injury or damage to any person or property
whatsoever: (x) occurring in, on, or about the Premises or any part thereof,
however caused, during the Term; or (y) occurring in, on, or about any portion
of the Building during the Term, when such injury or damage shall be caused by
the act, neglect, fault of, or omission of any duty with respect to the same, by
Tenant, its employees, agents, contractors, invitees and/or licensees; or
(z) arising out of or resulting from Tenant’s use and occupancy of the Premises
or any equipment therein or appurtenances thereto. In case any action or
proceeding is brought against Landlord or Prime Landlord, Landlord or Prime
Landlord, as an indemnitee and at its option, may (aa) give written notice
thereof to Tenant requiring Tenant to defend such action or proceeding with
counsel reasonably satisfactory to Landlord or Prime Landlord and its insurer,
or (bb) defend such action or proceeding on its own behalf, whereupon Landlord
or Prime Landlord shall be entitled to reimbursement for the cost of its
defense, including reasonable attorneys’ fees, upon demand made to Tenant.

14. TAXES PAYABLE BY TENANT: Tenant agrees to pay, before delinquency, any and
all taxes which are or should be levied or assessed and which become payable
during the term hereof upon Tenant’s equipment, furniture, fixtures, and other
personal property located in the Premises (including, without limitation, the
Existing FF&E). Tenant agrees to include all alterations, additions or leasehold
improvements made by or for Tenant on Tenant’s personal property tax return, and
if any such alteration, addition or leasehold improvement is nevertheless
included in (i) Prime Landlord’s real estate tax assessment and bill, Tenant
shall reimburse Prime Landlord (or Landlord if Prime Landlord charges Landlord)
for the real estate taxes with respect thereto, or (ii) Landlord’s personal
property tax bills, Tenant shall reimburse Landlord for the taxes with respect
thereto. In addition to rental and other charges to be paid by Tenant hereunder,
Tenant shall reimburse Landlord, upon demand, for any and all taxes (other than
net income taxes or any other taxes excluded from the definition of Taxes
herein) payable by Landlord (or payable by Prime Landlord, if Prime Landlord
charges Landlord), whether or not now customary or within the contemplation of
the parties hereto: (a) upon, allocable to, or measured by or on the rental
payable hereunder, including, without limitation, any sales or use tax on such
rental, or any gross income tax or excise tax levied by the State, any political
subdivision thereof, or Federal Government with respect to the receipt of such
rental; or (b) upon or with respect to the possession, leasing, operation,
management, maintenance, alteration, repair, use or occupancy by Tenant of the
Premises or any portion thereof; or (c) upon or measured by the value of
Tenant’s personal property (including the Existing FF&E) or leasehold
improvements located in the Premises; or (d) upon this transaction or any
document to which Tenant is a party creating or transferring an interest or an
estate in the Premises.

 

7



--------------------------------------------------------------------------------

15. HOLDING OVER: Tenant shall pay Landlord for each day Tenant retains
possession of the Premises or any part thereof after termination hereof, by
lapse of time or otherwise, at 150% of the daily rental for the Premises
(including Basic Rent and Additional Rent) and also pay all damages sustained by
Landlord and/or Prime Landlord by reason of such retention. Such holding over
shall constitute an extension of this Lease on a month to month (but not any
longer period) basis, on the terms and conditions of this Lease. This provision
shall not be deemed to waive Landlord’s right of re-entry or any other right
hereunder or at law. For purposes of this Section, the term “damages” shall mean
all loss, cost, expense, reasonable attorneys’ fees, damage or liability,
including, but not limited to, lost use or rents, resulting from Landlord’s (or
Prime Landlord’s) inability to use or deliver possession of all or part of the
Premises to any prospective tenant, occupant, purchaser or transferee because of
Tenant’s holding over of all or part of the Premises.

16. SUBORDINATION TO UNDERLYING LEASES AND MORTGAGES: This Lease is and shall be
subject and subordinate at all times to all ground and/or underlying leases
(including but not limited to the Prime Lease) which now exist or may hereafter
be executed affecting the Premises and/or all or any part of the Property, and
to the lien of any mortgages in any amount or amounts whatsoever now, here
before or hereafter placed on or against the Land, Building, Property or any
portion thereof, or on or against Prime Landlord’s or Landlord’s interest or
estate therein, or any part of or interest in the foregoing, or on or against
any ground or underlying lease (and in all cases including all extensions,
renewals, amendments and supplements to any ground or underlying lease or
mortgage), without the necessity of the execution and delivery of any further
instruments on the part of Tenant to effectuate such subordination. Tenant
covenants and agrees to execute and deliver upon demand such further instruments
evidencing such subordination of this Lease to the Prime Lease and any other
ground or underlying lease(s) and to the lien of any such mortgage(s) as may be
required by Landlord or Prime Landlord. Notwithstanding anything herein above
contained in this Section, in the event the holder of any mortgage or the
landlord under any ground or underlying lease shall at any time elect to have
this Lease constitute a prior and superior lien to its mortgage or lease, then,
and in such event, upon any such holder or landlord notifying Tenant to that
effect in writing, this Lease shall be deemed prior and superior in lien to such
mortgage or lease, as the case may be, whether this Lease is dated prior to or
subsequent to the date of such mortgage or lease.

17. RIGHT OF ACCESS: Prime Landlord and Landlord (and their agents, employees
and contractors) each shall at all times have the right to enter the Premises at
any reasonable time after reasonable prior notice (except in emergencies, in
which case the time for entry shall not be so limited) to inspect the same, to
supply any service to be provided by Landlord or Prime Landlord to Tenant or the
Premises hereunder, to show the Premises to prospective purchasers, mortgagees
or tenants, to post notices of nonresponsibility, and to alter, improve, or
repair the Premises and any portion of the Building that is their
responsibility, without abatement or offset of Rent, and may for that purpose
erect, use and maintain scaffolding, pipes, conduits and other necessary
structures in and through the Premises where required by the character of the
work to be performed, provided Prime Landlord and Landlord, to the extent
practicable, perform such work in a manner so as to not unreasonably interfere
with Tenant’s business. For each of the aforesaid purposes, Prime Landlord and
Landlord shall each at all times have and retain a key with which to unlock all
of the doors in, upon or about the Premises, excluding Tenant’s vaults and safes
(whose placement must be designated in advance by Tenant, and approved in
writing by Prime Landlord and Landlord), and Landlord and Prime Landlord each
shall have the right to use any and all means which it or they may deem
necessary or proper to open such doors in an emergency in order to obtain entry
to any portion of the Premises. Any entry to the Premises or portions thereof
obtained by Prime Landlord and/or Landlord by any of such means, or otherwise,
shall not under any circumstances be construed or deemed to be a forcible or
unlawful entry into, or a detainer of the Premises, or an eviction, actual or
constructive, of Tenant from the Premises or any portion thereof.

18. EASEMENT: Tenant shall permit, and hereby grants an easement to, Landlord
and Prime Landlord to erect, use, maintain, replace and repair, pipes, cables,
conduits, plumbing, vents, telephone, electric and other wires or other items,
including, without limitation, the Conduit and UPS System (as defined in
Section 4.14 of the Prime Lease) in, to and through the Premises, as and to the
extent that Landlord and/or Prime Landlord may now or hereafter deem to be
necessary or appropriate for the proper operation and maintenance of the
Building, or with respect to the Conduit and UPS System, for Landlord’s use of
such system within the Landlord Space. In the event Landlord or Prime Landlord
needs access to any under-floor duct, Prime Landlord’s and/or Landlord’s
liability for carpet replacement shall be limited to replacement of the piece
removed to gain such access. All such work shall be done, so far as practicable,
in such manner as to minimize interference with Tenant’s use and occupancy of
the Premises.

 

8



--------------------------------------------------------------------------------

19. INSOLVENCY OR BANKRUPTCY OF TENANT: The appointment of a receiver to take
possession of all or substantially all of the assets of Tenant, or an assignment
by Tenant for the benefit of creditors, or any action taken or suffered by
Tenant under any insolvency, bankruptcy, or reorganization act, or the failure
of Tenant (or any successor or assign of Tenant) to carry on the business of
Tenant in the ordinary course on the Premises, or the abandonment of the
Premises, shall at Landlord’s option, constitute a breach of this Lease by
Tenant. Upon the happening of any such event or at any time thereafter, this
Lease shall terminate five days after written notice of termination from
Landlord to Tenant. Except as expressly required by applicable law, in no event
shall this Lease be assigned by Tenant or assignable by Tenant by operation of
law or by voluntary or involuntary bankruptcy proceedings or otherwise. In the
event that assignment of this Lease is required under applicable law, Landlord
may require from the assignee a deposit or other security for the performance of
such assignee’s obligations under this Lease substantially the same as would
have been required by Landlord upon the initial leasing to a similar tenant.
Tenant agrees that it will not oppose any petition by Landlord to require any
trustee or receiver to assume or reject this Lease as long as said trustee or
receiver is allowed sixty (60) days after the commencement of such proceeding to
determine whether to assume or reject the Lease. Failure of the trustee or
receiver to assume this Lease within such period, or any rejection of this Lease
by any trustee or receiver at any time, shall constitute a breach of this Lease.
In assuming this Lease, any trustee or receiver must (i) cure any default or
provide adequate assurance that any default hereunder will be promptly cured,
(ii) compensate Landlord for any actual pecuniary loss (including out-of-pocket
expenses and attorneys’ fees) incurred as a result of any default, and
(iii) provide assurance reasonably adequate to the Landlord of actual
performance of all future obligations under this Lease. In no event shall Tenant
or any receiver, trustee, representative, successor or assignee of Tenant
conduct any activities on the Premises other than in the ordinary course of
business, and in no event shall any meetings of creditors, auctions, sales or
other activities other than in the ordinary course of business be conducted on
the Premises, nor shall notices thereof be posted on or about the Premises.

20. DEFAULT: If: (a) default be made in the payment of Basic Rent, Additional
Rent, or any additional charge payable hereunder by Tenant, and such default
shall continue for three days after written notice that it is past due; or
(b) default be made in any of the other covenants or conditions herein contained
on the part of Tenant, and such default shall continue for twenty (20) days
after written notice thereof shall have been given to Tenant, provided that if
the nature of such default is such that the same cannot reasonably be cured
within a twenty (20) day period, Tenant shall not be deemed to be in default if
it commences such cure within such period and thereafter diligently proceeds to
cure such default; or (c) if this Lease shall, by act of Tenant or by operation
of law or otherwise, devolve or pass to any party other than Tenant, except with
the prior written consent of Landlord and Prime Landlord or as permitted in
Section (10) above; or (d) if Tenant shall abandon the Premises, then and in any
of the above-described events, Tenant shall be in breach of this Lease and
Landlord shall have the rights and remedies herein referred to and/or provided.
In the event of any breach of this Lease by Tenant, Landlord, besides any other
rights or remedies it may have by law or otherwise, shall have the immediate
right, at Landlord’s option without further notice to re-enter the Premises,
terminate Tenant’s right of possession of the Premises (with or without
terminating this Lease) and/or remove all persons and property from the
Premises. Such property may be removed and stored in a public warehouse or
elsewhere at the cost of and for the account of Tenant. Should Landlord elect to
re-enter as herein provided, or should Landlord terminate Tenant’s right of
possession of the Premises, Landlord may either terminate this Lease or may from
time to time, without terminating this Lease, relet the Premises or any part
thereof for such term or terms (which may be for a term extending beyond the
Term of this Lease) and at such rental or rentals and upon such other terms and
conditions as Landlord, in the exercise of Landlord’s sole discretion, may deem
advisable, including but not by way of limitation, the right to make alterations
and repairs to the Premises. Upon each such reletting (i) Tenant shall be
immediately liable to pay to Landlord, in addition to any Rent and any other
sums due hereunder, the cost and expense of such reletting and of such
alterations and repairs incurred by Landlord; or (ii) at the option of Landlord,
rents received by Landlord from such reletting shall be applied first, to the
payment of any sums due hereunder from Tenant to Landlord, other than Basic Rent
and Additional Rent; second, to the payment of any costs and expenses of such
reletting and of such alterations and repairs; third, to the payment of Basic
Rent and Additional Rent due and unpaid hereunder; and the residue, if any,
shall be held by Landlord and applied in payment of future Rent as the same may
become due and payable hereunder. If Tenant has been credited with any rent to
be received by such reletting under option (i), and such rent shall not be
promptly paid to Landlord by the new tenant, or if such rentals received from
such reletting under option (ii) during any months be less than that to be paid
during that month by Tenant hereunder, Tenant shall pay any such deficiency to
Landlord. Such deficiency shall be calculated and paid monthly, within ten days
of notification of such deficiency. No such re-entry or taking possession of the
Premises by Landlord shall be construed as an election on Landlord’s part to
terminate this Lease unless a written notice of such intention be given

 

9



--------------------------------------------------------------------------------

to Tenant or unless the termination thereof be decreed by a court of competent
jurisdiction. Notwithstanding any such reletting without termination, Landlord
may at any time thereafter elect to terminate this Lease for any such previous
breach. Should Landlord at any time terminate this Lease for any breach, in
addition to any other remedy Landlord may have, Landlord may recover from Tenant
all damages Landlord may incur by reason of such breach, including the cost of
recovering the Premises, and including the worth at the time of such termination
of the excess, if any, of the amount of rent and charges equivalent to Rent
reserved in this Lease for the remainder of the stated Term over the then
reasonable rental value of the Premises for the remainder of the stated Term,
all of which amounts shall be immediately due and payable by Tenant to Landlord.
In the event Landlord terminates this Lease or takes possession of the Premises
or any part thereof, Landlord shall use reasonable efforts to mitigate its
damages, but in no event shall Landlord be required to: modify its existing
procedures for renting or subleasing portions of Landlord Space; rent any
portion of the Premises hereunder in preference to the renting of any other
portion of Landlord Space; accept below market rental for the Premises or
otherwise be precluded from charging rent in excess of the Rent hereunder.
Additionally, Tenant acknowledges Landlord’s ability to mitigate its damages is
constrained by the requirement of Prime Landlord’s approval of all subleases and
assignments.

All covenants and agreements to be performed by Tenant under any of the terms
and conditions of this Lease shall be performed by Tenant at Tenant’s sole cost
and expense (and without any abatement of Rent by Tenant). If the Tenant shall
fail to pay any sum of money, other than Rent, required to be paid by it
hereunder or shall fail to perform any other act on its part to be performed
hereunder, and such failure shall continue for three (3) days after written
notice that such payment is due in the case of default in the payment of any
amounts payable hereunder, or twenty (20) days in the case of any other defaults
(except that no notice or cure period shall be required in the event of any
emergency, as determined in Landlord’s reasonable discretion), Landlord may, but
shall not be obligated so to do, and without waiving or releasing the Tenant
from any obligations of the Tenant, make any such payment or perform any such
other act on the Tenant’s part to be made or performed as in this Lease
provided, all sums so paid by the Landlord and all necessary incidental costs,
and all reasonable costs and expenses (including reasonable attorneys’ fees)
incurred by Landlord in enforcing any of the terms, covenants or conditions of
this Lease, or in suing for or obtaining relief by reason of a breach thereof,
together with interest on all of the foregoing at the “Interest Rate” (as
defined herein) from the date of payment or incurring by the Landlord, shall be
payable as Additional Rent to Landlord on demand and Tenant covenants to pay any
such sums, costs and expenses and the Landlord shall have, in addition to any
other right or remedy of Landlord, the same rights and remedies in the event of
the nonpayment thereof by Tenant as in the case of default by Tenant in the
payment of Rent.

Failure of Landlord to exercise its rights in connection with any breach or
violation of any term, covenant or condition herein contained shall not be
deemed to be a waiver of such term, covenant or condition or any subsequent
breach of the same or any other term, covenant or condition herein contained.
The subsequent acceptance of Rent hereunder by Landlord or acceptance by
Landlord of Tenant’s performance hereunder shall not be deemed to be a waiver of
any preceding breach by Tenant of any term, covenant or condition of this Lease,
other than the failure of Tenant to pay the particular rental so accepted or the
acceptance of Tenant’s performance hereunder, regardless of Landlord’s knowledge
of such preceding breach at the time of acceptance of such Rent or performance.

Tenant agrees to promptly pay without demand or setoff the monthly installments
of Basic Rent and Additional Rent and other payments due hereunder during the
Term of this Lease, and in the event any payment of Basic Rent, Additional Rent
or any other amount owed pursuant to this Lease is not paid within three
(3) days after it is due and payable, Tenant agrees to pay interest on such
amounts from their due date until paid at the rate (“Interest Rate”) which is
the lesser of (i) the “Prime Rate” (as hereinafter defined) plus five percent
(5%) per annum, and (ii) the highest non-usurious rate permitted by law. The
“Prime Rate” shall mean the rate of interest from time to time publicly
announced by JPMorgan Chase Bank (or its successor) to be its prime or base
rate.

21. TRANSFER BY LANDLORD: In the event of a sale, conveyance, assignment or
other transfer by Landlord of all or any portion of its rights and interest in
and to this Lease, the Prime Lease, and/or the Property then, to the extent
Landlord’s rights or interest are transferred, the same shall operate to release
Landlord from its obligations arising thereafter hereunder, and in such event
Tenant agrees to look solely to the responsibility of the successor in interest
of Landlord in and to this Lease. This Lease shall not be affected by any such
sale, conveyance or assignment, and Tenant agrees to attorn to the purchaser,
grantee, or assignee. The provisions hereof shall only be operative if the
purchaser, grantee or assignee assumes Landlord’s obligations hereunder.

22. NOTICES: All notices and demands which may or are required to be given by
either party to the other hereunder shall be in writing, and personally
delivered or sent by United States certified or registered mail, postage
prepaid.

 

10



--------------------------------------------------------------------------------

Notices and demands to Tenant shall be addressed to Tenant prior to the
Commencement Date at 1880 Embarcadero Rd, Palo Alto, CA 94303 Attn: General
Counsel, and on or after the Commencement Date at the Premises, Attn: General
Counsel, or to such other place as Tenant may from time to time designate in a
written notice to Landlord.

Notices and demands to Landlord shall be addressed to it at: 2900 Westside
Parkway, Alpharetta, GA 30004, Attn: VP of Global Real Estate and Workplace
Solutions, with a copy to: Fiserv, Inc., 255 Fiserv Drive, Brookfield, WI 53045,
Attn: General Counsel, and/or at such other place as Landlord may from time to
time designate in a written notice to Landlord.

All notices and demands shall be deemed to be given on the date such notices or
demands are personally delivered or deposited in the United States certified or
registered mail.

23. SURRENDER OF PREMISES: Upon the termination of this Lease or Tenant’s right
to possession of the Premises under this Lease, as the case may be, by
expiration or otherwise, Tenant shall surrender the Premises to Landlord in as
good condition and repair as when delivered by Landlord, ordinary wear and tear
and damage by insured fire and other insured casualty only excepted. To the
extent required by Prime Landlord or Landlord, all alterations, additions,
improvements and decorations made to the Premises by Tenant shall be removed by
Tenant at the expiration or sooner termination of this Lease; provided, however,
that if Prime Landlord does not require such removal then Landlord shall not
require such removal. All alterations, additions, improvements and decorations
made to the Premises by Tenant that are not removed by Tenant as required herein
shall be deemed abandoned and, at Landlord’s option, become the property of
Landlord, but without prejudice to Landlord’s continuing right to require Tenant
to remove the same at Tenant’s expense. Any trade fixtures, equipment and
personal property not removed by Tenant on or prior to any such termination date
shall be deemed abandoned and shall, at Landlord’s option, become the property
of Landlord, but without prejudice to Landlord’s continuing right to require
Tenant to remove the same at Tenant’s expense. The obligations of Tenant under
this Section shall survive the expiration or early termination of this Lease or
Tenant’s right to possession of the Premises under this Lease, as the case may
be. Tenant shall not be required to remove any alterations, decorations,
additions, or improvements performed by Landlord or existing prior to the
Commencement Date or any Hazardous Materials existing prior to the Commencement
Date; provided, however, if Landlord is required under or pursuant to the terms
of the Prime Lease to remove any such alterations, decorations, additions, or
improvements performed prior to the Commencement Date, Tenant shall permit
Landlord to enter the Premises upon reasonable prior notice for a reasonable
period of time (but in no event earlier than thirty (30) days) prior to the
Termination Date for the purpose of removing such alterations, decorations,
additions, or improvements; provided, however, that any such entry and removal
by Landlord hereunder shall (i) be coordinated with Tenant (and Landlord and
Tenant shall reasonably cooperate in connection therewith), and (ii) be
conducted in such a manner so as not to materially interfere with or disrupt
Tenant’s use of, or business operations at, the Premises.

24. CASUALTY DAMAGE: If the Premises or the Building shall be damaged by fire or
other casualty such damage shall be repaired by Prime Landlord and/or Landlord,
only to the extent required by and subject to the limitations and termination
rights described in Article 10 of the Prime Lease. If the Prime Lease is
terminated due to such event and/or rent is abated thereunder, this Lease shall
in turn be terminated, and/or Rent shall be equitably abated to the extent rent
is abated under the Prime Lease.

25. CONDEMNATION: If all or a substantial portion of the Premises shall be taken
by any public authority under its power of condemnation, or if any part of the
Building shall be taken, then (whether or not the Premises be affected) such
event shall be governed by Article 11 of the Prime Lease with the Prime Landlord
and Landlord obligations, limitations, termination rights and abatement
described therein. If the Prime Lease is terminated due to such event and/or
rent is abated thereunder, this Lease shall in turn be terminated, and/or Rent
shall equitably abate to the extent rent is abated under the Prime Lease. In the
event that Landlord is entitled to any award for such condemnation proceeds,
Tenant would only be entitled to a pro rata portion of the Landlord award based
on the square footage of the Premises to the square footage in the Building
retained by Landlord which was so taken by the condemning authority. In such
event, this Lease shall terminate on the date stated in the notice, and the Rent
hereunder shall be apportioned accordingly. Upon any partial taking and the
continuing force of the Lease as to a part of the Premises, the Rent shall be
reduced in proportion to the amount of total floor area of the Premises taken.
In the event of any such partial taking, the obligation of Landlord and/or Prime
Landlord are limited to each parties express obligations under the Prime Lease.
All damages awarded by the acquiring authority for any such taking, whether for
the whole or a part of the Premises or Building, belong to and are the property
of Landlord (or Prime Landlord to the extent required pursuant to the Prime
Lease) whether such damages are awarded as compensation for loss of, or
diminution in value to, the leasehold or the fee thereof; provided, however,
that

 

11



--------------------------------------------------------------------------------

Landlord is not entitled to any separate award which may be made to Tenant for
the cost of relocating or removing its personal property, or any other award
relating to Tenant’s business which does not reduce the amount payable to
Landlord or Prime Landlord. In the event that this Lease is terminated as herein
above provided, Tenant shall not have any claim against Prime Landlord or
Landlord, including for the value of the unexpired Term hereof or for the
expenses of moving to another location.

26. COVENANTS OF TITLE AND QUIET ENJOYMENT: Landlord covenants that it has full
right, title and authority to enter into this Lease, subject to the terms of the
Prime Lease (including the condition that Prime Landlord’s consent to this Lease
is required thereby), and the term of the Prime Lease is not set to expire
earlier than the expiration of the term of this Lease. So long as Tenant shall
duly and punctually perform and observe all of its obligations under this Lease,
Tenant shall peaceably and quietly have, hold and enjoy the Premises free from
let or hindrance by Landlord or any party claiming by, through or under
Landlord, subject and subordinate to any zoning and building laws, ordinances,
regulations, and building and use restrictions, easements for public utilities
and any underlying or ground leases (including but not limited to the Prime
Lease) or mortgages which may now or hereafter affect all or any part of the
Land or Building. Tenant covenants that Tenant has full right and authority to
enter into this Lease. Notwithstanding anything contained herein the contrary,
Landlord shall not terminate or amend the Prime Lease in any way that would
diminish Tenant’s rights or increase Tenant’s obligations hereunder without
Tenant’s prior written consent. Landlord shall, promptly following receipt
thereof, deliver to Tenant a copy of any and all notices received by Landlord
from Prime Landlord which would have any material effect upon the Premises or
this Lease.

27. APPLICABLE LAW; FORCE MAJEURE; AND CONSTRUCTION: The laws of the state where
the Premises are located shall govern the validity, performance and enforcement
of this Lease.

Whenever a period of time is provided in this Lease for Landlord or Tenant to do
or perform any act or thing, the party obligated to do so shall not be liable or
responsible for any delays due to strikes, lockouts, casualties, acts of God,
war, governmental regulation or control or other causes beyond the reasonable
control of such party (each of such events or occurrences are herein called
“Force Majeure”) and in any such event such time period shall be extended for
the amount of time such party is so delayed. The foregoing Force Majeure shall
not apply to any Tenant obligation to pay Basic Rent, Additional Rent or other
monetary sums, except where payment is enjoined or prohibited by law; and
financial difficulties of a party are not to be regarded as cause beyond such
party’s control.

The invalidity or unenforceability of any provision of this Lease or any
application of any provision of this Lease shall not affect or impair any other
provision or application.

The headings of the several parts of this Lease contained herein are for
convenience only and do not define, limit or construe the contents thereof.

Whenever herein the singular number is used, the same shall include the plural,
and the masculine gender shall include the feminine and neuter genders.

28. BINDING EFFECT OF LEASE: The covenants, agreements and obligations herein
contained, except as herein otherwise specifically provided, shall extend to,
bind and inure to the benefit of the parties hereto and their respective
personal representatives, heirs, successors and assigns (but in the case of
Tenant, shall benefit its personal representatives, heirs, successors and
assigns only to the extent that same is expressly permitted hereunder). No third
party, other than such heirs, personal representatives, successors and assigns,
(and Prime Landlord, its successors and assigns, who shall have the right to
enforce the requirements of its consent and the releases and limitations on its
liabilities contained or recited herein) shall be entitled to enforce any or all
of the terms of this Lease or shall have rights hereunder whatsoever. Upon the
execution of this Lease, Tenant shall deliver to Landlord evidence acceptable to
Landlord that the signatory for Tenant was authorized to bind Tenant to this
Lease.

29. ESTOPPEL CERTIFICATES: Tenant, at the request of Landlord or Prime Landlord,
at any time and from time to time, shall, upon not less than ten business days
prior notice, execute, acknowledge and deliver to Landlord or Prime Landlord a
statement in writing certifying that this Lease is unmodified and in full force
and effect (or, if there have been modifications, that this Lease is in full
force and effect as modified, and setting forth the modifications), the dates to
which the Basic Rent, Additional Rent, and all other charges have been paid, and
stating whether or not, to the knowledge of Tenant, any party is in default in
keeping, observing or performing any term, covenant, agreement, provision,
condition or limitation contained in this Lease, and if in default, specifying
each such default, and stating such other matters as Landlord or Prime Landlord
may reasonably require, it being

 

12



--------------------------------------------------------------------------------

intended that any such statement delivered pursuant to this Section may be
relied upon by Landlord, Prime Landlord, any prospective purchaser of the
Property or any part thereof, any prospective assignee of Landlord’s interest in
the Prime Lease, or any mortgagee, ground lessor or other like encumbrancer
thereof, or any assignee thereof, as well as each such requesting party’s
attorneys, accountants and lenders.

30. ENVIRONMENTAL MATTERS: Tenant covenants that during the Term of this Lease
(i) no Hazardous Substances (as hereinafter defined) shall be located, stored,
disposed of, released or discharged from (including groundwater contamination)
the Premises in violation of Environmental Laws (as hereinafter defined), and
(ii) the Premises and its use and operation will comply with, all federal, state
and local requirements relating to the protection of health and with all
Environmental Laws, and (iii) Tenant will obtain all necessary permits under
Environmental Laws.

(a) For purposes of this Section, the term “Hazardous Substances” shall mean the
following: (i) Any “hazardous substance” as now defined pursuant to the
Comprehensive Environmental Response, Compensation and Liability Act (“CERCLA”),
42 U.S.C.A. § 9601(14) as amended by the Superfund Amendments and
Reauthorization Act (“SARA”), and including the judicial interpretation thereof;
(ii) Any “pollutant or contaminant” as now defined in 42 U.S.C.A. § 9601(33);
(iii) Any petroleum, including crude oil or any fraction thereof; (iv) Natural
gas, natural gas liquids, liquefied natural gas, or synthetic gas usable for
fuel; (v) Any “hazardous chemical” as now defined pursuant to 29 C.F.R.
Part 1910; and (vi) Any other substance subject to regulation as a hazardous or
toxic substance under existing Environmental Laws.

(b) For purposes of this Section, the term “Environmental Laws” shall mean and
include all federal, state and local statutes, ordinances, regulations and rules
presently in force or hereafter enacted relating to environmental quality,
contamination and/or clean-up, including, without limitation, CERCLA,
42 U.S.C.A. § 9601 et seq., as amended by the SARA, the Resource Conservation
and Recovery Act of 1976, 42 U.S.C. § 6901 et seq., as amended by the Hazardous
and Solid Waste Amendments of 1984, and any applicable state superlien and
environmental clean-up statutes and all rules and regulations presently or
hereafter promulgated under said statutes, as amended.

The foregoing covenants shall survive the expiration of the Term and the
termination of this Lease or Tenant’s right to possession of the Premises
hereunder.

31. AMENDMENT/MODIFICATION: No modification, waiver or amendment of this Lease
or of any of its conditions or provisions shall be binding upon the Landlord or
Tenant, unless in writing signed by Landlord and Tenant or by a duly authorized
agent of such parties empowered by a written authority signed by Landlord or
Tenant, as applicable. In executing and delivering this Lease, each party has
not relied on any representation, promise or statement of the other party which
is not set forth herein or in one or more of the Exhibits attached hereto and
agrees that no claim or liability shall be asserted by it against the other
party for, and the other party shall not be liable by reason of, breach of any
representations or promises not expressly stated in this Lease.

32. BROKERS: Landlord represents and warrants to Tenant that no real estate
broker or agent is entitled to any commission, compensation, fee or other amount
in connection with this Lease as a result of any act or omission by Landlord,
except for CBRE, Inc. and Jones Lang LaSalle. Tenant represents and warrants to
Landlord that no real estate broker or agent is entitled to any commission,
compensation, fee or other amount in connection with this Lease as a result of
any act or omission by Tenant, except for CBRE, Inc. and Jones Lang LaSalle.
Landlord shall pay a commission to said brokers pursuant to a separate
agreement.

33. MISCELLANEOUS:

(a) RIGHTS CUMULATIVE: All rights and remedies of Landlord under this Lease
shall be cumulative and, unless otherwise specified herein, none shall exclude
any other rights and remedies allowed by law.

(b) PROHIBITION AGAINST RECORDING: Neither this Lease nor any short form or
memorandum thereof shall be recorded.

(c) APPLICATION OF PAYMENTS: Landlord shall have the right to apply payments
received from Tenant pursuant to this Lease (regardless of Tenant’s designation
of such payments) to satisfy any obligations of Tenant hereunder, in such order
and amounts as Landlord in its sole discretion may elect.

 

13



--------------------------------------------------------------------------------

(d) PARTIAL INVALIDITY: If any term, provision or condition contained in this
Lease shall, to any extent, be invalid or unenforceable, the remainder of this
Lease (or the application of such term, provision or condition to persons or
circumstances other than those in respect of which it is invalid or
unenforceable) shall not be affected thereby, and each and every other term,
provision and condition of this Lease shall be valid and enforceable to the
fullest extent permitted by law.

(e) KEYS AND LOCKS: Tenant agrees to purchase only from Prime Landlord or
Landlord additional duplicate keys as required, to change no locks, and not to
affix locks on doors and not to install any security systems or upgrades to the
existing security system without the prior written consent of Prime Landlord and
Landlord. Tenant relieves and releases Prime Landlord and Landlord of all
responsibility arising out of theft, robbery, pilferage and personal assault.
Upon the expiration or termination of the Term or Tenant’s right to possession,
Tenant shall return all keys to Landlord and shall disclose to Landlord the
combination of any safes, cabinets or vaults left in the Premises.

(f) PARKING: Tenant shall have the right to use 114 parking spaces at the
Property at no additional charge.

34. ALTERATIONS; INITIAL TENANT WORK:

(a) Tenant shall not make or suffer to be made, (a) any alterations, additions
or improvements in, on or to the Premises (collectively, “Alterations”) without
the prior written consent of Landlord and Prime Landlord, which consent may be
withheld in Landlord’s reasonable discretion and which consent may be withheld
by Prime Landlord to the extent permitted by the Prime Lease. Any such
Alterations, except movable furniture and trade fixtures, shall, at the option
of Landlord, upon expiration of the Term, become the property of Landlord. All
contractors or persons selected by Tenant to make such Alterations must be
reputable. All Alterations shall be performed by competent workmen whose labor
union affiliations are not incompatible with those of any workmen who may be
employed in the Building by Prime Landlord, or its contractors or
subcontractors. Tenant agrees not to create, incur, impose or permit or suffer
to exist any lien or other obligation against the Premises, the Property (or any
portion thereof), or Landlord or Prime Landlord by reason of any alteration or
improvement or any repair or decoration permitted or required to be made by
Tenant pursuant to this Lease, and Tenant agrees to hold Landlord and Prime
Landlord harmless from and against any and all claims and demands by contractors
or other third persons against the Premises, the Property (or any portion
thereof), or Landlord or Prime Landlord relating to or arising out of any such
Alterations, repair or decoration. All construction must be performed in
accordance with sound engineering and construction practices and in accordance
with all applicable laws and the terms of this Lease. This Section 34 shall
apply to any work performed by Tenant in making the Premises ready initially
(the “Initial Tenant Work”) and to any subsequent work.

(b) The Initial Tenant Work and all Alterations shall, at Landlord’s option,
without compensation to Tenant, become Landlord’s property at the termination of
this Lease by lapse of time or otherwise in the condition required by Section 23
hereof; provided, however, that Landlord and Prime Landlord each shall have the
right to require that such Initial Tenant Work or Alteration be removed at the
expiration or earlier termination of this Lease or Tenant’s right to possession
of the Premises hereunder; provided, however, that if Prime Landlord does not
require such removal then Landlord shall not require such removal. With respect
to any such Initial Tenant Work or Alterations that Tenant is obligated to
remove at the expiration or early termination of this Lease or Tenant’s right to
possession of the Premises hereunder, Tenant shall remove the same in accordance
with Section 23 hereof.

35. PRIME LEASE: This Lease is subject and subordinate to the Prime Lease. Prime
Landlord is not a party to this Lease and its consent to or approval of this
Lease shall not bind it to these terms and conditions. Prime Landlord is not
personally liable hereunder. Prime Landlord does however have the rights on its
part expressly provided for herein, if any, and Prime Landlord is an intended
third party beneficiary with respect thereto.

Tenant shall not cause, permit, nor suffer to occur any act or failure to act
that violates or is in conflict with any of the provisions of the Prime Lease,
or causes the Prime Lease to be defaulted or forfeited. Landlord shall not
cause, permit, or suffer to occur any act or failure to act that violates or is
in conflict with any of the provisions of the Prime Lease, or causes the Prime
Lease to be defaulted or forfeited.

It is expressly understood and agreed by Tenant that Landlord, its shareholders,
directors, officers, employees and agents are not liable to Tenant for any
damages arising out of or pertaining to any breach of the Prime Lease by Prime
Landlord (including Prime Landlord’s failure to perform any of its obligations
under the Prime Lease recited in this Lease).

 

14



--------------------------------------------------------------------------------

Tenant shall also indemnify, and hold Landlord, its shareholders, directors,
officers, employees and agents harmless from and defend Landlord against any and
all claims or liability arising out of or pertaining to a breach of the Prime
Lease by Landlord caused by or resulting from a breach of this Lease by Tenant.
Landlord shall indemnify, and hold Tenant, its shareholders, directors,
officers, employees and agents harmless from and defend Tenant against any and
all claims or liability arising out of or pertaining to a breach of the Prime
Lease by Landlord that is not caused by or resulting from a breach of this Lease
by Tenant. If Landlord is required to pay to Prime Landlord any additional
charges under the Prime Lease as a result of special or extra services furnished
to, requests made by, or acts or omissions of Tenant or Tenant’s agents,
employees, contractors, principals, invitees and/or licensees, Tenant shall
promptly pay to Landlord the amount(s) required to satisfy such charges so
Landlord may transmit the same to Prime Landlord.

At any time, Landlord may, by providing Tenant with written notice of the same,
elect to require Tenant to perform its obligations hereunder directly to Prime
Landlord, and Tenant shall do so upon Landlord’s election, in which case, Tenant
shall send to Landlord, upon delivery or receipt (as the case may be), copies of
all notices and other communications it thereafter sends to or receives from
Prime Landlord.

This Lease and the obligations of the parties hereunder are expressly
conditioned upon Landlord obtaining the prior written consent hereto by Prime
Landlord. Tenant shall promptly deliver to Landlord any information reasonably
requested by Prime Landlord (in connection with Prime Landlord’s approval of
this Lease) with respect to the nature and operation of Tenant’s business and/or
the financial condition of Tenant, or as may otherwise be required under the
Prime Lease. If Prime Landlord fails to consent to this Lease within thirty
(30) days after the execution and delivery of this Lease in form reasonably
acceptable to Tenant, Tenant shall have the right to terminate this Lease by
giving written notice thereof to the Landlord at any time thereafter, but before
Prime Landlord grants such consent, and within 5 days following such
termination, Landlord shall return any Security Deposit and prepaid rent to
Tenant. If Prime Landlord fails to consent to this Lease within forty five
(45) days after the execution and delivery of this Lease in form reasonably
acceptable to Landlord, Landlord shall have the right to terminate this Lease by
giving written notice thereof to the Tenant at any time thereafter, but before
Prime Landlord grants such consent, and within 5 days following such
termination, Landlord shall return any Security Deposit and prepaid rent to
Tenant. No failure or refusal of Prime Landlord to so consent to this Lease as
aforesaid shall subject Landlord to any liability, except for Landlord’s failure
to use good faith efforts to obtain Prime Landlord’s consent.

36. SECURITY DEPOSIT: Tenant shall provide Landlord a Security Deposit of
$124,045.20, which Security Deposit Tenant shall deliver to Landlord at or prior
to the time of Tenant’s execution of this Lease, by cashier’s check, wire
transfer or other method of payment acceptable to Landlord; provided, however,
that Tenant may, at its option, provide a clean, renewable, standby letter of
credit to Landlord in lieu of a cash security deposit on a form reasonably
acceptable to Landlord and issued by a financial institution reasonably
acceptable to Landlord. If Tenant elects to post a letter of credit then such
letter of credit shall be provided to Landlord within 5 business days following
Prime Landlord’s consent to this Lease. In the event of any breach, default or
other failure by Tenant with respect to any term or condition of this Lease,
including but not limited to the payment of Rent, beyond any applicable notice
and cure period, Landlord may apply all or any part of the Security Deposit to
the payment of any sum in default, or any other sum which Landlord may be
required to spend or incur by reason of Tenant’s failure, or any other sum which
Landlord may in its reasonable discretion deem necessary to spend or incur on
Tenant’s behalf or by reason of Tenant’s failure. (Nothing in this Lease shall
be construed to create or imply an obligation on the part of Landlord to pay or
incur any amount on Tenant’s behalf or by reason of Tenant’s failure.) In such
event, Tenant shall within 5 days after demand deposit with Landlord such amount
as is required to replace all funds removed from the Security Deposit by
Landlord in accordance with this paragraph. If Tenant is not then in default
under this Lease, the amount of the Security Deposit then held by Landlord shall
be repaid to Tenant within 30 days after the expiration or sooner termination of
this Lease. In the event of any breach, default or other failure by Tenant with
respect to any term or condition of this Lease, Landlord’s right to retain the
Security shall be deemed to be in addition to any and all other rights and
remedies available to Landlord under this Lease, at law or in equity.

37. FF&E.

(a) Subject to the terms and conditions hereof, and subject, further, to the
limitations set forth in Subsection 37(b) below, Landlord shall provide Tenant
with the right and license to utilize during the Term, at Tenant’s sole risk,
cost, and expense and without additional charge therefor, the existing
furniture, fixtures, and equipment located in the Premises and specifically
described and listed on the inventory attached as Exhibit C

 

15



--------------------------------------------------------------------------------

attached hereto and incorporated herein (collectively, the “Existing FF&E”). Any
and all costs and expenses of maintaining, repairing, replacing, connecting,
moving, installing, and/or reinstalling any such Existing FF&E to, from, and/or
within the Premises shall be the sole responsibility of Tenant, shall be paid by
Tenant as and when due, and in no event shall Landlord have any liability or
responsibility therefor. Title to the Existing FF&E shall remain in Landlord’s
name during the Term. Nothing contained herein shall be deemed a representation,
warranty, or guaranty by or from Landlord as to the condition, value, utility,
merchantability, or title of or to the Existing FF&E, or any portion thereof,
and Landlord hereby expressly disclaims any and all warranties in connection
with the Existing FF&E, including, without limitation, warranties of title,
merchantability, condition, and fitness, and in no event shall Landlord have any
liability or responsibility of any type whatsoever with respect thereto. It is
hereby acknowledged, understood, and agreed that (a) Tenant is accepting all
such Existing FF&E in its “AS IS” condition as existing as of the date hereof,
and (b) as of the Termination Date, (i) the Existing FF&E shall be and become
the property of Tenant, (ii) Tenant shall pay to Landlord the sum of One and
No/100 Dollars ($1.00) as the purchase price therefor, and (iii) Landlord shall
deliver to Tenant a bill of sale (without warranties) for the Existing FF&E.
Tenant shall in any event be solely responsible for the removal of the Existing
FF&E from the Premises and the disposal of the same upon the expiration or
termination of the Prime Lease, all at Tenant’s sole cost and expense. While
Tenant shall not be obligated to maintain the Existing FF&E in substantially the
same condition as existing as of the date hereof, or otherwise perform any
maintenance or repair work with respect thereto, should this Lease or Tenant’s
right to possession hereunder be terminated due to a default by Tenant
hereunder, then in such event Landlord’s damages shall expressly include the
“fair market value” of the Existing FF&E had such Existing FF&E been so
maintained in substantially the same condition as existing as of the date
hereof, and otherwise in good condition or repair, such that Landlord could
reasonably reuse the same in substantially the same manner, reasonable wear and
tear excepted. Notwithstanding the foregoing, Landlord shall maintain the
Existing FF&E in the same condition it is in as of the date hereof, normal wear
and tear excepted, until the Commencement Date. Tenant shall receive a credit of
$107,500.00 against its Basic Rent payment obligations hereunder as
consideration for Tenant to purchase furniture in addition to the Existing FF&E
set forth in Exhibit C attached hereto.

(b) Notwithstanding anything in Subsection (a) above or Exhibit C attached
hereto to the contrary, it is specifically acknowledged, understood, and agreed
that, with respect to that portion of the Existing FF&E consisting of the
existing telephones and telephone and telecommunications equipment currently
located within the Premises, Tenant will be required to set up its own separate
telephone and telecommunications service with the applicable service provider
thereof, all at Tenant’s sole cost and expense.

[Signatures on the following page(s)]

 

16



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this instrument to be
executed by their duly authorized representatives as of the day and year first
above written.

 

LANDLORD: FISERV SOLUTIONS, LLC

By:   /s/ Timothy J. Tourville

Name Printed: Timothy J. Tourville Title: VP Global Real Estate and Workplace
Solutions TENANT: OOMA, INC.

By:   /s/ Spencer Jackson

Name Printed: Spencer Jackson Title: Vice President & General Counsel

 

17



--------------------------------------------------------------------------------

EXHIBIT A

The Prime Lease

[to be attached, with financial terms redacted, at Landlord’s option]

 

18



--------------------------------------------------------------------------------

EXHIBIT B

Floor Plan of the Premises

 

19



--------------------------------------------------------------------------------

EXHIBIT C

Existing FF&E

 

20